DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a Bluetooth is arranged at the bottom of the bottom plate” in lines 1-2.  It is not clear what “a Bluetooth” is.  Bluetooth is commonly understood as a wireless technology that enables short range communication.  It is not a thing and it is not understood how it is placed at the bottom of the bottom plate.  Applicant may have been trying to explain that a device that uses Bluetooth technology is positioned with respect to the bottom plate.  Clarification is required.
Claim 10 recites the phrase “grounded bumps” in line 3.  This phrase is not clear.  The scope of what constitutes a grounded bump is undeterminable.  The bumps could be grounded in an electrical sense, or is Applicant trying to explain how the bumps are arranged to be in contact with a ground or underlying support surface.  Clarification is required.
The following words/phrases lack sufficient antecedent basis:
the top (claim 1, line 3)
the interior (claim 1, line 4)
the bottom (claim 1, line 4)
the top (claim 1, line 6)
the bottom (claim 1, line 7)
the interior (claim 1, line 12)
the bottom (claim 1, line 12)
the bottom (claim 2, line 6)
the circumferential edge (claim 2, line 11)
the bottom (claim 2, line 12)
the interior (claim 4, line 3; claim 4, line 5)
the fourth threaded hole (claim 4, line 9)
the lower part (claim 5, line 3)
the fixing screws (claim 6, line 4)
the circumferential edge (claim 6, line 5)
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (2,919,169).  Jackson discloses a storage table/stool characterized by comprising: a bottom plate, unlabeled, but forming a bottom of element (8), a hollow cylinder body (8) and a table plate of a seat cushion (28), wherein the table plate or the seat cushion is placed at the top of the hollow cylinder body,  by elements (42) and a lower side frame (50), the upper side frame (18) is arranged at the top of the screen frame body, the lower side frame (50) is arranged at the body of the screen frame body, the upper side frame, the screen frame body and the lower side frame are formed separately, the upper side frame is bent inwards to form a first body at lip (20) and the table plate or seat cushion is detachably places on the first body and the bottom plate is arranged at the body of the screen frame body.  With respect to claim 9, the hollow cylinder body is the shape of a circle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (2,919,169).  Jackson discloses all claimed elements with the exception of the screen frame body being metal.  It would have been an obvious matter of design choice to use materials to form the system that are water resistant, metal and plastic being two obvious choices generally used to form parts of a bucket style container.  Use of metal to form the screen portions (42) would require only routine experimentation by one of ordinary skill in the art based upon the end use of the device.

Allowable Subject Matter
Claims 2-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patel (D771,963) (note the screen style cylinder body); Madan (2,509,395) (cylindrical storage and surface); Turvey (7,699,212) and Bender (2011/0251535) (Bluetooth with buttons incorporated into a supporting device).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636